Case 4:20-cv-00793-SDJ Document 14 Filed 12/22/20 Page 1 of 14 PageID #: 198




                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

TINGYAO YAN, ET AL., individually        §
and as representatives of the ESTATE     §
OF YAN YANG                              §
                                         §
v.                                       §   CIVIL NO. 4:20-CV-793-SDJ
                                         §
US AVIATION GROUP, LLC d/b/a US          §
AVIATION ACADEMY, ET AL.                 §

                   MEMORANDUM OPINION AND ORDER

      Before the Court is Plaintiffs’ Motion to Remand this removed action to state

court. (Dkt. #6). Defendants have responded in opposition, (Dkt. #8), and Plaintiffs

have replied in support, (Dkt. #9). Having considered the motion, the subsequent

briefing, and the relevant law, the Court concludes that the motion should be

GRANTED.

                                 I. BACKGROUND

      Defendant US Aviation Group, LLC (“USAG”) is a civilian flight school based

in Denton, Texas. USAG enrolls both domestic and international students, including

a significant number of students from China. In 2018, Yan Yang (“Yan”), a person of

Chinese national origin, enrolled at USAG. According to Plaintiffs Tingyao Yan and

Suangai Yang—Yan’s parents—the staff at USAG regularly bullied, abused, and

humiliated the school’s Chinese students, including Yan. Plaintiffs also allege that

USAG enacted and enforced harsh, discriminatory policies, which applied only to

Chinese students. Before Yan could complete his flight training, and, Plaintiffs




                                         1
Case 4:20-cv-00793-SDJ Document 14 Filed 12/22/20 Page 2 of 14 PageID #: 199




contend, as a result of the school’s abuses and discriminatory policies, Yan took his

own life.

      Specifically, Plaintiffs allege that USAG “has endorsed policies and behaviors

that encourage openly targeting, bullying, discriminating against and abusing

Chinese students.” (Dkt. #2 at 5). For instance, Plaintiffs allege that Chinese

students at USAG are required to follow a “Handbook for Chinese Students,” which

“is targeted only at Chinese students” and which “provides for harassment, monetary

penalties and immediate expulsion should there be any perceived violation.” (Dkt. #2

at 6). Plaintiffs allege that “[t]he Handbook contains numerous discriminatory

provisions which forbid Chinese students from engaging in such innocuous acts as

speaking their native language, using any form of transportation (e.g. car, rideshare

or public transportation) or engaging in any extracurricular activities.” (Dkt. #2 at 6).

Plaintiffs further allege that “[w]hile non-Chinese students are encouraged to leave

campus and to explore the Dallas-Fort Worth metroplex, Chinese students are

confined to their apartments and forbidden to travel to any location other than

campus.” (Dkt. #2 at 6). In addition, Plaintiffs allege that “only Chinese students are

required by USAG staff to perform demoralizing tasks unrelated to aviation training

[such as] spending entire days holding doors open for staff and other students and

cleaning floors, planes and bathrooms.” (Dkt. #2 at 6).

      Plaintiffs also assert that USAG “constantly subjects Chinese students to

‘Review Boards’, which are typically only conducted for serious infractions committed

by students (e.g. cheating, violating school policy, repeated failing of exams), [and]




                                           2
Case 4:20-cv-00793-SDJ Document 14 Filed 12/22/20 Page 3 of 14 PageID #: 200




which may lead to immediate termination from the Academy.” (Dkt. #2 at 7). 1 “For

Chinese students,” Plaintiffs allege, USAG uses the review boards as a means to

“inaccurately portray that a Chinese student is ‘struggling’ while at the same time,

noting non-specific, subjective reasons for the struggles, such as a lack of talent, lack

of motivation or lack of progress in the classroom.” (Dkt. #2 at 7). Plaintiffs allege

further that USAG requires its “Chinese students to handwrite letters to the

student’s family, falsely detailing the Chinese student’s shortcomings at USAG while

apologizing for their dishonor and/or imminent financial ruin.” (Dkt. #2 at 7).

      Plaintiffs allege that Yan was subject to these abuses and discriminatory

policies. They also allege that Yan’s mentor, another USAG student named Jianghao

Liu, “informed the school that the Review Boards on Yan were inaccurate and

misrepresented his performance” and that “Yan performed comparably or even better

than his peers in most of his lessons.” (Dkt. #2 at 9). Plaintiffs allege that Yan

confided in Liu that USAG’s actions “had caused him to suffer from depression,”

which Liu then relayed to USAG. However, according to Plaintiffs, USAG informed

Liu “that they ‘did not care about Yan’s feelings’” and ignored Liu’s concerns. (Dkt. #2

at 9). Plaintiffs allege that Yan was given one final review board, at which USAG

allegedly misrepresented that Yan was continuing to struggle in his training. (Dkt. #2

at 9). Shortly thereafter, Yan was found dead in his apartment, having committed

suicide. Plaintiffs allege that, making “this experience even more horrific for Yan’s



      1 According to Plaintiffs, Yan’s review boards “were conducted and authored by”
Defendant Daniel Bryson. For purposes of this order, the Court will refer to USAG and
Bryson together as “USAG.”


                                           3
Case 4:20-cv-00793-SDJ Document 14 Filed 12/22/20 Page 4 of 14 PageID #: 201




family, the school delayed notifying Yan’s family of his death, waiting eight (8) days

before notifying Plaintiffs their only child had died.” (Dkt. #2 at 10).

       Plaintiffs further allege that USAG attempted to conceal its misconduct by

expediting Liu’s training with the intent of having Liu, a key witness, return to China

“before Plaintiffs could have an opportunity to obtain his oral testimony.” (Dkt. #2

at 10). Specifically, Plaintiffs allege that:

       According to Liu, once Plaintiffs made it known they were seeking Liu’s
       deposition testimony, USAG went so far as to have a special instructor
       from a sister campus in Sherman, Texas, travel to Denton to ensure
       there were no delays in Liu completing his flights and so that he would
       be returned to China right away and before Plaintiffs could obtain his
       deposition.

(Dkt. #2 at 10). This special instructor allegedly “informed Liu that he was

specifically instructed by USAG to come to the Denton campus where Liu was located

because ‘sending [Liu] back to China as soon as possible was a top priority for the

school.’” (Dkt. #2 at 10–11) (brackets in original).

       Plaintiffs go on to contend that they asked the state court to authorize a pre-

suit deposition of Liu. According to Plaintiffs, prior to the hearing on their pre-suit

deposition request, USAG represented to Liu that he would not be sent home before

January 25, 2019, but on the date of the hearing, Plaintiffs’ contend that USAG’s Vice

President of Flight Operations called Liu to tell him that USAG was now “hoping to

get [Liu] home in time for Christmas.” (Dkt. #2 at 11). On December 16, 2019, the

state court granted Plaintiffs’ request for a pre-suit deposition. Then, on

December 20, 2019, Plaintiffs’ counsel noticed Liu’s deposition for January 24, 2020,

and subpoenaed his attendance. Plaintiffs allege that, despite the notice of deposition,



                                                4
Case 4:20-cv-00793-SDJ Document 14 Filed 12/22/20 Page 5 of 14 PageID #: 202




the subpoena, and the court order, on the evening of December 25, 2019, USAG

notified Liu “that they would be returning him to China at approximately 2:00 a.m.

the following morning.” (Dkt. #2 at 11). Plaintiffs allege that, when Liu informed

USAG of the upcoming deposition, USAG responded falsely via text message that

“the school hasn’t been issued anything from the county or state stating that you need

to stay for this so you will have to leave this morning.” (Dkt. #2 at 11). Plaintiffs allege

that USAG “then immediately transported Liu to the airport, checked in Liu’s bags,

and waited by the security area to ensure that he boarded his flight to China.”

(Dkt. #2 at 12).

       Based on these facts, Plaintiffs brought this lawsuit before the 158th District

Court of Texas in Denton County, (Dkt. #1-3, #1-4), both individually and on behalf

of the estate of their deceased son, claiming that USAG’s actions give rise to several

causes of action under Texas law: intentional infliction of emotional distress, gross

negligence, negligence, and wrongful death. (Dkt. #2 at 13–15). Plaintiffs seek at least

$1 million in damages. USAG removed the lawsuit to this Court, asserting that each

of Plaintiffs’ claims presents a substantial federal question and thus that the Court

has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1441. (Dkt. #1). 2

Specifically, USAG contends that each of the complained-of acts were committed in




       2 USAG has not asserted that this Court has diversity jurisdiction under 28 U.S.C.
§ 1332, and the parties do not address the issue in their briefing. USAG, the removing party,
bears the burden of showing that the Court has jurisdiction over the case, and whether
diversity jurisdiction exists turns solely on the allegations in USAG’s notice of removal. Here,
because USAG’s notice of removal, including its attached documentation, fails to provide any
information or allegations supporting diversity jurisdiction, such as the citizenship of the
parties, USAG has not shown that diversity jurisdiction exists in this case.


                                               5
Case 4:20-cv-00793-SDJ Document 14 Filed 12/22/20 Page 6 of 14 PageID #: 203




furtherance of USAG’s purpose as an aviation academy and thus relate to aviation

safety. Because the field of aviation safety is preempted by federal statutes and

regulations, USAG argues, the scope and substance of those regulations are the

foundation of each of Plaintiffs’ claims. Plaintiffs have now moved to remand this

action to state court, countering that none of their claims involve any federal

regulations and thus do not present a substantial federal question and that federal

aviation law does not completely preempt the field of aviation in order to give the

Court removal jurisdiction.

                                II. LEGAL STANDARD

      A federal district court has subject-matter jurisdiction over civil cases “arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

“Federal courts are courts of limited jurisdiction and must have statutory or

constitutional power to adjudicate a claim.” Bank of Am., N.A. v. Horace, No. 3:13-

CV-01317, 2013 WL 1718090, at *1 (N.D. Tex. Apr. 19, 2013) (citing Home Builders

Ass’n of Miss. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998)). Absent

jurisdiction conferred by statute or the Constitution, federal courts have no authority

to adjudicate claims and must dismiss an action if subject-matter jurisdiction is

lacking. Home Builders, 143 F.3d at 1010. In this regard, federal courts have “an

independent duty” to determine whether subject-matter jurisdiction exists in each

case. Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583, 119 S.Ct. 1563,

143 L.Ed.2d 760 (1999). In a removal case, “[a]ny doubts as to the propriety of the

removal should be construed strictly in favor of remand.” Horace, 2013 WL 1718090,




                                          6
Case 4:20-cv-00793-SDJ Document 14 Filed 12/22/20 Page 7 of 14 PageID #: 204




at *2 (citing Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir.

2002)). “The burden of establishing subject matter jurisdiction in federal court rests

on the party seeking to invoke it.” Id. (quoting St. Paul Reinsurance Co. v. Greenberg,

134 F.3d 1250, 1253 (5th Cir. 1998)).

                                   III. DISCUSSION

      Whether federal-question jurisdiction exists over a case “must be determined

by reference to the ‘well pleaded complaint.’” Merrell Dow Pharms. Inc. v. Thompson,

478 U.S. 804, 808, 106 S.Ct. 3229, 92 L.Ed.2d 650 (1986) (citation omitted). In other

words, the complaint itself must “raise issues of federal law sufficient to support

federal question jurisdiction.” Rodriguez v. Pacificare of Tex., Inc., 980 F.2d 1014,

1017 (5th Cir. 1993). Courts “start with the long-established axiom that a plaintiff is

master of his complaint and may generally allege only a state law cause of action even

where a federal remedy is also available.” Bernhard v. Whitney Nat’l Bank, 523 F.3d

546, 551 (5th Cir. 2008). “[G]enerally, there is no federal jurisdiction if the plaintiff

properly pleads only a state law cause of action.” Id. “A defense that raises a federal

question is inadequate to confer federal jurisdiction.” Merrell Dow, 478 U.S. at 808.

      When, as here, a complaint sets forth only state-law claims, a federal district

court has federal-question jurisdiction only if: “(1) the state law claims necessarily

raise a federal issue, or (2) the state law claims are completely preempted by federal

law.” Bernhard, 523 F.3d at 551. Regarding the former, “the question is, does a state-

law claim necessarily raise a stated federal issue, actually disputed and substantial,

which a federal forum may entertain without disturbing any congressionally




                                           7
Case 4:20-cv-00793-SDJ Document 14 Filed 12/22/20 Page 8 of 14 PageID #: 205




approved balance of federal and state judicial responsibilities.” Grable & Sons Metal

Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314, 125 S.Ct. 2363, 162 L.Ed.2d

257 (2005); see also Franchise Tax Bd. v. Constr. Lab’rs Vacation Tr. for S. Cal.,

463 U.S. 1, 9, 103 S.Ct. 2841, 77 L.Ed.2d 420 (1983) (holding that state-law claims

may arise under federal law “where the vindication of a right under state law

necessarily turn[s] on some construction of federal law”). Regarding the latter basis

for federal-question jurisdiction, preemption, “federal question jurisdiction exists . . .

only if [federal law] completely preempts the [plaintiffs’] state law claims.” Bernhard,

523 F.3d at 553 (emphasis added) (citing Terrebonne Homecare, Inc. v. SMA Health

Plan, Inc., 271 F.3d 186, 188–89 (5th Cir. 2001) (per curiam)). Such “complete

preemption” exists only where Congress manifests an intent to “completely displace

state law.” Rio Grande Underwriters, Inc. v. Pitts Farms, Inc., 276 F.3d 683 (5th Cir.

2001). The Fifth Circuit finds such an intent only when a federal statute: “(1) contains

a civil enforcement provision, (2) includes a specific grant of federal subject matter

jurisdiction, and (3) reflects a ‘clear manifestation of congressional intent to make

preempted state-law claims removable to federal court.” Id. at 686 (citation omitted). 3

       However, in analyzing federal-question jurisdiction on the basis of complete

preemption, courts “should also refer to the ‘artful pleading’ doctrine, which is an

‘independent corollary’ to the well-pleaded complaint rule.” Bernhard, 523 F.3d

at 551 (citing Rivet v. Regions Bank of La., 522 U.S. 470, 475, 118 S.Ct. 921,


       3 The doctrine of complete preemption “is well established, although perhaps poorly
named, since ordinary ‘defensive’ preemption may also be ‘complete,’ as where Congress
‘occupies the field,’ thereby blocking state regulation.” Fayard v. Ne. Vehicle Servs., LLC,
533 F.3d 42, at 45–46 (1st Cir. 2008).


                                             8
Case 4:20-cv-00793-SDJ Document 14 Filed 12/22/20 Page 9 of 14 PageID #: 206




139 L.Ed.2d 912 (1998)). “Under this principle, even though the plaintiff has artfully

avoided any suggestion of a federal issue, removal is not defeated by the plaintiff’s

pleading skills in hiding the federal question.” Id. The artful-pleading doctrine

applies only where the state law is subject to complete preemption. Id. (citing

Terrebonne, 271 F.3d at 188–89). In other words, when Congress has manifested an

intent to completely preempt a field, “[f]ederal question jurisdiction therefore exists

. . . [because] there is, in short, no such thing as a state-law claim” in that field. Id.

(internal quotation marks omitted) (quoting Beneficial Nat’l Bank v. Anderson,

539 U.S. 1, 11, 123 S.Ct. 2058, 156 L.Ed.2d 1 (2003)); see also Fayard v. Ne. Vehicle

Servs., LLC, 533 F.3d 42, at 45 (1st Cir. 2008) (“Complete preemption is a short-hand

for the doctrine that in certain matters Congress so strongly intended an exclusive

federal cause of action that what a plaintiff calls a state law claim is to be

recharacterized as a federal claim.”).

      By contrast, when preemption is merely asserted as a defense “that relies on

. . . the pre-emptive effect of a federal statute,” there is no basis for removal. Id.

(quoting Beneficial, 539 U.S. at 6). In such instances, though, if federal law acts as a

complete defense to plaintiffs’ claims, such “defensive preemption” can warrant

dismissal of plaintiffs’ claims. See, e.g., Frank v. Delta Airlines Inc., 314 F.3d 195,

200–01 (5th Cir. 2002) (dismissing state common-law tort claims because federal

regulations required defendants’ complained-of actions).

      With the above principles in mind, the Court concludes: (1) that Plaintiffs’

state-law claims do not “necessarily raise a federal issue,” (2) that USAG has not cited




                                            9
Case 4:20-cv-00793-SDJ Document 14 Filed 12/22/20 Page 10 of 14 PageID #: 207




to any cases supporting the argument that Plaintiffs’ claims are completely

preempted by federal aviation law, and (3) that, even if the area of aviation safety

were completely preempted by federal law, Plaintiffs have not “artfully pleaded” their

state-law claims so as to hide any underlying substantive federal questions because

their state-law claims do not have anything to do with aviation safety. Moreover, to

the extent that USAG asserts that its complained-of actions and policies were

required by federal aviation regulations, such assertion is a defense relying on the

preemptive effect of those federal regulations and thus is not sufficient to sustain the

Court’s jurisdiction under 28 U.S.C. § 1331.

A. Plaintiffs’ Claims Do Not Raise a Federal Issue.

      First, Plaintiffs’ claims of intentional infliction of emotional distress, gross

negligence, negligence, and wrongful death do not “necessarily raise a stated federal

issue, actually disputed and substantial,” Grable & Sons, 545 U.S. at 314, nor does

the vindication of those state-law claims “necessarily turn on some construction of

federal law,” Franchise Tax Bd., 463 U.S. at 9. Plaintiffs neither cite to nor implicitly

rely on any federal aviation statute or regulation in their Complaint. Plaintiffs’ first

three causes of action are state common-law tort claims and the fourth is provided by

Chapter 71 of the Texas Civil Practice and Remedies Code. Thus, each cause of action

is devoid of any direct federal question.




                                            10
Case 4:20-cv-00793-SDJ Document 14 Filed 12/22/20 Page 11 of 14 PageID #: 208




B. USAG Does Not Cite to Any Cases Showing that Congress Has Completely
   Preempted Aviation Safety for Jurisdictional Purposes.

       Second, with one exception, 4 each of the cases that USAG cites for its

proposition that aviation safety has been completely preempted by federal law

actually dismissed claims on defensive-preemption grounds and made no

jurisdictional ruling based on complete preemption or any other federal-question

basis. 5 The distinction is significant. When Congress has manifested an intent to

“occupy the field” and “completely displace state law,” removal jurisdiction of state

claims related to that field is proper. Rio Grande, 276 F.3d 683 (5th Cir. 2001).

However, when Congress has not manifested such an intent, federal law does not act

to deprive a state court of jurisdiction to hear state-law claims. See, e.g., Harris


       4 The lone exception, Lawal v. British Airways, PLC, 812 F.Supp. 713 (S.D. Tex. 1992),
found federal-question jurisdiction based on FAA preemption. However, as Plaintiffs
correctly note, the Lawal court applied defensive-preemption standards to the question of
jurisdiction. The Lawal decision preexists the Rio Grande and Elam decisions from the Fifth
Circuit, as well as the Harris County decision, infra at 10–11, which was decided by the same
judge who decided Lawal and which correctly follows the standards set forth in Rio Grande
and Elam.

       5 See (Dkt. #5–7) (citing Ventress v. Japan Airlines, 747 F.3d 716, 722 (9th Cir. 2014)
(holding that plaintiff’s claims were defensively preempted by federal aviation law for
purposes of a 12(c) motion); U.S. Airways, Inc. v. O’Donnell, 627 F.3d 1318, 1326 (10th Cir.
2010) (holding that federal aviation law defensively preempted a state statute regulating
alcohol served on flights and making no jurisdictional determination); Montalvo v. Spirit
Airlines, 508 F.3d 464, 468 (9th Cir. 2007) (holding that, in a case removed to federal court
on diversity-jurisdiction grounds, federal aviation law defensively preempted plaintiffs’ state
common-law tort claims); Greene v. B.F. Goodrich Avionics Sys., Inc., 409 F.3d 784, 795
(6th Cir. 2005) (holding that federal aviation law defensively preempted state failure-to-warn
claim in diversity-jurisdiction case); Witty v. Delta Airlines, Inc., 366 F.3d 380, 385 (5th Cir.
2004) (holding that federal aviation regulations defensively preempted state requirements
for passenger-safety warnings and making no jurisdictional determination); Abdullah v. Am.
Airlines, Inc., 181 F.3d 363, 367–68 (3d Cir. 1999) (concluding that federal aviation law
defensively preempted claims of personal injury due to flight turbulence in diversity-
jurisdiction case); French v. Pan Am Express Inc., 869 F.2d 1, 5 (1st Cir. 1989) (concluding
that federal aviation law defensively preempted pilot’s state claims seeking to enjoin airline
from requiring plaintiff to submit to drug tests)).


                                               11
Case 4:20-cv-00793-SDJ Document 14 Filed 12/22/20 Page 12 of 14 PageID #: 209




County v. Union Pac. R.R. Co., No. 4:10-CV-4363, 2012 WL 4339075, at *2 (S.D. Tex.

Sept. 20, 2012) (citing Elam v. Kan. City S. Ry. Co., 635 F.3d 796, 803 (5th Cir. 2011))

(“[D]efensive preemption does not create federal jurisdiction . . . . ”). Here, none of

USAG’s cited cases show that aviation safety has been completely preempted by

Congress, and the Court is not aware of any such precedent. Thus, complete

preemption cannot serve as the basis for removal jurisdiction. 6

C. Only USAG’s Defense, Not Plaintiffs’ Complaint, Arguably Relates to
   Aviation Safety.

       Third, even if the field of aviation safety were completely preempted by federal

law, Plaintiffs’ claims do not relate to aviation safety. Nor does the Court find that

Plaintiffs’ claims have been artfully pleaded to avoid the issue of aviation safety. For

instance, Plaintiffs’ negligence claim states that, among other things, USAG failed

to: properly supervise Yan, consider his deteriorating mental state after being put on

notice of it, implement reasonable suicide prevention policies, and stop bullying and

harassment. (Dkt. #2 at 13). None of these allegations hinges upon an assertion that

USAG was ignoring federal aviation-safety regulations. Cf. Frank, 314 F.3d

at 200–01 (holding that federal aviation-safety regulations preempted an airline

mechanic’s intentional-infliction-of-emotional-distress and negligence claims based

on his being fired for failing to submit to a urine drug test—a requirement established




       6 To date, the Supreme Court has applied the complete-preemption doctrine in only
three contexts: labor contracts, ERISA claims, and usury claims against federally chartered
banks. Fayard, 533 F.3d at 45–46; accord Woodard-Hall v. STP Nuclear Operating Co.,
No. 3:20-cv-00037, 2020 WL 4128942, at *5 (S.D. Tex. July 20, 2020) (“The Supreme Court
has construed only three statutes to so preempt their respective fields as to authorize removal
of actions seeking relief exclusively under state law.”).


                                              12
Case 4:20-cv-00793-SDJ Document 14 Filed 12/22/20 Page 13 of 14 PageID #: 210




by federal aviation-safety regulations). At the very least, this is not a situation in

which the issues underpinning the state-law claims have been preempted by federal

law to the point that “there is, in short, no such thing as a state-law claim.” Bernhard,

523 F.3d    at 553   (internal   quotation    marks     omitted)   (quoting    Beneficial,

539 U.S. at 11).

      Instead, the only purported federal issue arises as a defense to Plaintiffs’

claims. Specifically, USAG argues that “what Plaintiffs are going to call

‘mistreatment’ is really the implementation of academic standards imposed by the

[federal aviation regulations] regarding the knowledge, training, and experience a

student must demonstrate in order to fly an aircraft.” (Dkt. #8 at 9). In short, USAG

contends that federal aviation regulations require the conduct described in Plaintiffs’

complaint. This conduct includes Chinese students’ frequent subjection to “review

boards,” which, at first blush, sounds plausibly related to aviation safety, although

Plaintiffs assert that the review boards were used as a punitive tool for Chinese

students in a manner not used for non-Chinese students. However, other conduct

appears to be even farther removed from anything relating to aviation safety, such

as forcing only Chinese students to perform “demoralizing tasks unrelated to aviation

training [such as] spending entire days holding doors open for staff and other

students and cleaning floors, planes and bathrooms.” (Dkt. #2 at 6) (emphasis added).

Regardless, the dubious assertion that such tasks relate to aviation safety aside,

USAG’s argument is a defense based on federal aviation regulations, not part of

Plaintiffs’ well-pleaded complaint. As Plaintiffs correctly point out in their reply brief,




                                             13
Case 4:20-cv-00793-SDJ Document 14 Filed 12/22/20 Page 14 of 14 PageID #: 211




(Dkt. #9 at 2), a defense based on federal preemption may serve as a valid ground for

dismissal for failure to state a claim, e.g., Frank, 314 F.3d at 200–01 (cited by USAG),

but it is not a valid ground for depriving Plaintiffs of their choice to litigate their state

claims in state court. Rather, when preemption is asserted merely as a defense “that

relies on . . . the pre-emptive effect of a federal statute,” there is no basis for removal.

Bernhard, 523 F.3d at 551 (quoting Beneficial, 539 U.S. at 6); accord Elam, 635 F.3d

at 803; New Orleans & Gulf Coast Ry. Co. v. Barrois, 553 F.3d 321, 331 (5th Cir.
    .
2008). Thus, the Court concludes that it has no jurisdiction over this action and that

the action should be remanded to state court.

                                     IV. CONCLUSION

       For all the foregoing reasons, it is therefore ORDERED that Plaintiffs’ Motion

to Remand is GRANTED. It is further ORDERED that this matter is hereby

REMANDED to the 158th Judicial District Court of Denton County, Texas.

       The Clerk is instructed to CLOSE this civil action.

         So ORDERED and SIGNED this 22nd day of December, 2020.




                                                       ____________________________________
                                                       SEAN D. JORDAN
                                                       UNITED STATES DISTRICT JUDGE




                                             14
